Case
Case 1:19-cr-00059-PKC
     1:19-cr-00059-PKC Document
                       Document 9-1
                                10 Filed
                                    Filed 03/05/19
                                          03/05/19 Page
                                                   Page 11 of
                                                           of 44
Case
Case 1:19-cr-00059-PKC
     1:19-cr-00059-PKC Document
                       Document 9-1
                                10 Filed
                                    Filed 03/05/19
                                          03/05/19 Page
                                                   Page 22 of
                                                           of 44
Case
Case 1:19-cr-00059-PKC
     1:19-cr-00059-PKC Document
                       Document 9-1
                                10 Filed
                                    Filed 03/05/19
                                          03/05/19 Page
                                                   Page 33 of
                                                           of 44
Case
Case 1:19-cr-00059-PKC
     1:19-cr-00059-PKC Document
                       Document 9-1
                                10 Filed
                                    Filed 03/05/19
                                          03/05/19 Page
                                                   Page 44 of
                                                           of 44




March 5
